Title: From Thomas Jefferson to James Madison, 29 March 1825
From: Jefferson, Thomas
To: Madison, James


                        Dear Sir
                        
                            Monticello
                            Mar. 29. 25.
                    Not knowing whether you may have obtained mr Barber’s acceptance in the visit you proposed, I have thought of a proposition which it has been suggested to me would reconcile him to our offer. if therefore he has not accepted that of joining us at the end of his first circuit, and you would approve of giving him a year on his assurance that he will then accept, be so good as to forward him the inclosed letter but to retain it if he has already accepted, or if you would disapprove of it. affectionately your’s
                        Th: Jefferson